OPINION ON REHEARING.

Per Curiam.

The overwhelming consensus of testimony shows that the defendant’s cab was upon the car track in front of the car a considerable time before the collision. The plaintiff in error attempted to show that it turned completely out of the track and the motorman put on increased power, and that defendant’s cab came on to the track again too close to the car to avoid a collision. This was the issue of fact submitted to the jury. Their verdict is in accordance with the weight of the testimony -in favor of the contention of plaintiff below, and cuts out the basis of fact on which alone the last chance doctrine could rest.
Under the 'testimony we do not see how any other verdict could be sustained. This being so, the errors of the trial court complained of are immaterial. 5 O. S., 88; 8 O. S., 405; 37 O. S., 49; 49 O. S., 82.
Judgment affirmed.